Citation Nr: 1740436	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-12 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a vestibular disorder, including central vestibular dysfunction and motion sickness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1958 to June 1962, and in the U.S. Coast Guard from April 1964 to September 1969.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his March 2014 substantive appeal as to the denial of service connection for labyrinthitis, the Veteran requested a Travel Board hearing before a Member of the Board.  In an October 2015 letter, the Veteran withdrew his hearing request and asked that the Board render a decision based on the evidence of record.  Therefore, that hearing request is deemed to have been properly withdrawn.

These matters were previously remanded by the Board in June 2014, March 2016, and September 2016 and have since been returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

While the Board regrets the delay caused by an additional remand, it is necessary to obtain an adequate VA medical opinion on the etiology of the Veteran's claimed vestibular disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In the September 2016 remand, the Board found that a May 2016 VA examination was inadequate, and remanded the issue on appeal to obtain another VA opinion.  In December 2016, the Veteran was afforded another VA examination.  The examiner reported the Veteran had undergone recent testing in November 2016 that was significant for a brain tumor, and that the Veteran had been under the care of a neurosurgeon and an ear nose and throat specialist for the prior 6 months.  The examiner stated that they did not have access to those records, which the examiner stated were relevant to the claim on appeal, and that it would be mere speculation to provide an opinion on the etiology of the Veteran's vestibular disorder without first reviewing those records.  Thus, remand is required for an addendum opinion that considers the records identified by the 2016 VA examiner.  It isn't clear whether the records are VA or private medical records.

Of record are VA treatment records through May 2016, and the December 2016 VA examiner noted relevant studies completed one month prior to that examination and relevant treatment records up to 6 months prior.  Those results and treatment records have not yet been associated with the claims file.  On remand all outstanding VA treatment records should be associated with the claims file, and reasonable efforts must be made to obtain any outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include any recent ENG test results and ENT specialist records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include any recent ENG test results and ENT specialist records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain an addendum opinion to determine the etiology of any vestibular disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an examination is deemed warranted, one shall be provided.

First, the examiner must provide all diagnoses of vestibular disorders present during the pendency of this appeal, to include central vestibular dysfunction and motion sickness.  If no vestibular disorders are diagnosed, then the prior diagnoses of record must be addressed.

Second, for each diagnosed vestibular disorder, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset in, or is otherwise etiologically related to the Veteran's military service.  

In providing the above opinion, the examiner is requested to specifically consider the following:  1) the Veteran's service treatment records (STR) showing complaints of and treatment for nausea, dizziness, loss of consciousness when flying fixed wing aircraft, and chronic ear infections; 2) the February 1968 STR that the Veteran had nausea while flying that had progressively worsened since 1967; 3) the January 1969 STR noting a gradual worsening of airsickness; 4) the Veteran's competent lay statements regarding onset and continuity of symptoms; 5) the May 2006 private medical record attributing the Veteran's symptoms of nausea and loss of consciousness to his period of active service; 6) the May 2010 private medical record noting an impression of central vestibular dysfunction based on ocular motion testing and poor fixation suppression; 7) the November 2011 VA examination noting a diagnosis of motion sickness; and 8) the relevant VA treatment records from May 2016 onward.  

4.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




